Title: Report on a Particular Statement of the Warrants Issued by the Late Superintendent of Finance, and by the Board of Treasury, [25 September 1789]
From: Hamilton, Alexander
To: Speaker of the House of Representatives


[New York, September 25, 1789]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, in obedience to the order of the House of the 23d Sept. 1789, respectfully submits the settlement therein required, together with one of the whole anticipation on the taxes made by the late superintendant of Finance, at the time of resigning his office; on which a balance appears due of 93,463 20/90ths. dollars.

This debt has constantly been considered on the part of the United States, as an actual specie claim; and nothing but the low state of the treasury, has hitherto prevented the claimants, under it, from receiving the same payment, as appears to have been made to other creditors of the same class. It may be further proper to observe, that the chief part of the balance above stated, was intended to have been paid from the specie quota, due from the state of NewYork, but that the said state have discharged the whole sum in specie, due on former requisitions; and the monies arising therefrom, having been applied to the more pressing, general exigencies of the union, the claimants have now no other prospect of relief, but what may be derived from the national treasury.
Alexander Hamilton,Secretary of the Treasury:
Sept. 25, 1789
